Exhibit 10(a)
 
First National Bank
 
PROMISSORY NOTE
 
Principal
$1,409,847.80
Loan Date
01-24-2008
Maturity
01-24-2013
Loan No.
8558911
Call/Coll
Account
Officer
1523
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “*****” has been omitted due to text length
limitations.



Borrower:
M-Tron Industries, Inc.
Lender:
First National Bank of Omaha
 
Piezo Technology, Inc.
 
114th & Dodge
 
100 Douglas Ave.
 
11404 W Dodge RD
 
Yankton, SD  57078
 
Omaha, NE  68154



Principal Amount: $1,409,847.80
Initial Rate: 5.385%
Date of Note: January 24, 2008



PROMISE TO PAY.  M-Tron Industries, Inc.; and Piezo Technology, Inc.
(“Borrower”) jointly and severally promise to pay to First National Bank of
Omaha (“Lender”), or order, in lawful money of the United States of America, the
principal amount of One Million Four Hundred Nine Thousand Eight Hundred
Forty-seven & 80/100 Dollars ($1,409,847.80), together with interest on the
unpaid principal balance from January 24, 2008, until paid in full.
 
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule:
 
Monthly Principal and interest payments starting 2/24/08 changing monthly based
on floating 30 day Libor plus 210 bps. Final payment of Principal and interest
due on 1/24/13.
 
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; and then to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the 30 day Libor
Rate per the London Interbank Offered Rate as quoted in the Wall Street Journal
(the “Index”). The Index is not necessarily the lowest rate charged by Lender on
its loans. If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower. Lender will tell
Borrower the current Index rate upon Borrower’s request. The interest rate
change will not occur more often than each Monthly. Borrower understands that
Lender may make loans based on other rates as well. The Index currently is
3.285% per annum. The interest rate to be applied to the unpaid principal
balance during this Note will be at a rate of 2.100 percentage points over the
Index, resulting in an initial rate of 5.385% per annum. NOTICE: Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law. Whenever increases occur in the interest rate,
Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by its original final
maturity date, (B) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower’s making fewer payments. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: First National Bank of
Omaha, PO Box 30207 Omaha, NE 68103-1307.
 
LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
3.000% of the regularly scheduled payment.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 6.000
percentage point margin (“Default Rate Margin”). The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.
 
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

--------------------------------------------------------------------------------


 

Loan No: 8558911
PROMISSORY NOTE
(Continued)
Page 2

 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after receiving written notice from Lender demanding cure of such default: (1)
cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
 
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Nebraska without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Nebraska.
 
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of the State of South Dakota, in the
county in which Borrower’s following address is located: 100 Douglas Ave,
Yankton, SD 57078.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.
 
COLLATERAL. Borrower acknowledges this Note is secured by Security Agreement
dated 10/14/2004 on Blanket Filing on all assets. Loan agreement dated
10/14/2004 and any amendments thereof.
 
U.S.A. PATRIOT ACT. IMPORTANT NOTICE: To help the government fight the funding
of terrorism and money laundering activities, the USA PATRIOT Act requires all
banks to obtain and verify the identity of each person or business that opens an
account. When I open an account you will ask me for information that will allow
you to properly identify me and you will verify that information. If you cannot
properly verify identity within 30 calendar days, you reserve the right to deem
all of the balance and accrued interest due and payable immediately.
 
ERRORS AND OMISSIONS. ERRORS AND OMISSIONS. I agree, if requested by you, to
fully cooperate in the correction, if necessary, in the reasonable discretion of
you of any and all loan closing documents so that all documents accurately
describe the loan between you and me. I agree to assume all costs including by
way of illustration and not limitation, actual expenses, legal fees and
marketing losses for failing to reasonably comply with your requests within
thirty (30) days.
 
SWAP AGREEMENT. Swap Agreement. The parties acknowledge that Borrower may enter
into a swap agreement in connection with the Note, which agreement shall be
satisfactory to Lender In its sole discretion. Any liability or exposure
resulting from the swap agreement will be deemed to be an obligation of Borrower
secured by the Loan Documents and subordinate in repayment to all costs and
expenses, interest and principal described in the Loan Documents.
 

--------------------------------------------------------------------------------


                                                        

Loan No: 8558911
PROMISSORY NOTE
(Continued)
Page 3

 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit; (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest on the indebtedness; (c) exchange, enforce, waive,
subordinate, fail or decide not to perfect, and release any security, with or
without the substitution of new collateral; (d) apply such security and direct
the order or manner of sale thereof, including without limitation, any
non-judicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine; (e) release, substitute, agree not to
sue, or deal with any one or more of Borrower’s sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; and (f) determine
how, when and what application of payments and credits shall be made on any
other indebtedness owing by such other Borrower. Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
               
M-TRON INDUSTRIES, INC.
               
By:
/s/ David Rein  
By:
   
_______________, ____________________of M-Tron Industries, Inc.
   
_______________, ____________________of M-Tron Industries, Inc.
           
PIEZO TECHNOLOGY, INC.
         
By:
/s/ David Rein  
By:
   
Authorized Signer for Piezo Technology, Inc.
   
Authorized Signer for Piezo Technology, Inc.
           
By:
       
Authorized Signer for Piezo Technology, Inc.
                     
LENDER:
               
FIRST NATIONAL BANK OF OMAHA
               
X
/s/ Mark K. McMillan      
Mark K. McMillan, Vice President
   



 